F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      July 25, 2006
                                  TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                      Clerk of Court



DORSEY DEAN ADAM S, JR.,

          Plaintiff-Appellant,

v.

CHARLES CORNELL, Sheriff of
                                                      No. 06-3002
Jackson C ounty, K ansas; (FN U )
                                                   (District of K ansas)
BUCK, Sergeant, Jackson County
                                               (D.C. No. 05-CV-3409-SAC)
Detention Center; (FNU) TIM M S,
Corporal, Jackson County Detention
Center; JANE #1 DOE, Jackson
County Detention Center Correctional
Officer,

          Defendants-Appellees.




                             OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).

The case is therefore ordered submitted without oral argument.

      On October 20, 2005, appellant Dorsey Dean Adams, Jr. filed a complaint

pursuant to 42 U.S.C. § 1983 in federal district court asserting violations of his

federal civil rights. Specifically, Adams alleged Defendants’ failure to provide

sufficient legal resources during his incarceration in the Jackson County

Detention Center resulted in the denial of his right to due process of law and

access to the courts. The district court granted Adams’ motion to proceed in

form a pauperis but dismissed his complaint sua sponte pursuant to 28 U.S.C. §

1915(e)(2), concluding it failed to state a claim. See Neitzke v. Williams, 490

U.S. 319, 328 (1989). The court concluded, inter alia, that Adams’ allegations

were insufficient to state a cognizable claim against Defendants because Adams

was not impeded from checking the status of his pending civil action or filing a

motion pursuant to Rule 4(a)(6) of the Federal Rules of A ppellate Procedure

before his term of incarceration in the Jackson County Detention Center

commenced. Adams brought this appeal.

       W e have reviewed the record, the appellate brief, and the applicable law

and conclude that the dismissal of Adams’ § 1983 complaint was proper.

Accordingly, the district court’s order dismissing Adams’ complaint is affirmed




                                         -2-
for substantially the reasons stated in the district court’s orders dated November

10, 2006 and December 13, 2005.

                                       ENTERED FOR THE COURT



                                       M ichael R. M urphy
                                       Circuit Judge




                                         -3-